Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement No. 333-158250 on Form S-3 and Registration Statement Nos. 33-20308, 33-63610, 33-69400, 333-24605, 333-81963, 333-85841, 333-94349, 333-83116, 333-91198, 333-123187, 333-123186, 333-136237, 333-150728, 333-158535 and 333-158536 on the respective Forms S-8; and in Post-Effective Amendment No.1 on Form S-8 to Registration Statement No.333-67928 on Form S-4 of our report dated December 1, 2009 (June 2, 2010 as to the effect of the October 1, 2009 adoption of the new accounting standards requiring retrospective application described in Note 1), relating to the consolidated financial statements of International Game Technology (“the Company”) (which report expresses an unqualified opinion and includes an explanatory paragraph relating to the retrospective adjustment to the consolidated financial statements for the adoption ofguidance relating to convertible debt instruments, noncontrolling interests, and participating securities in share-based payment transactions during the first quarter of fiscal 2010, and the adoption of accounting guidance relating to accounting for uncertainty in income taxes during the first quarter of fiscal 2008, ), and the effectiveness of the Company’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of International Game Technology for the year ended September 30, 2009. /s/DELOITTE & TOUCHE LLP Costa Mesa, California June 2, 2010
